UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

- ---X
WILLIE EARL JONES,
Plaintiff, ORDER
v.
19-CV-05288 (PMH)
ORANGE COUNTY JAIL, ET AL.,
Defendants.
x

By letter dated March 18, 2020 defendant, Sergeant Cimorelli, through counsel, requests
a ninety-day extension of all discovery deadlines. It is hereby

ORDERED that the defendant’s request is granted. In accordance with Judge Halpern’s
Individual Practices, Defendant shall promptly submit an amended Civil Case Discovery Plan
and Scheduling Order in which a ninety-day discovery extension for all discovery deadlines is
reflected. However, the date for the next case management conference shall be left blank and
will be determined by the Court.

Dated: New York, New York
March 18, 2020
SO ORDERED:

Sly

Philip M. Halpertr~
United States District Judge

 
